UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8118


KEENAN KESTER COFIELD,

                Petitioner - Appellant,

          v.

FEDERAL BUREAU OF PRISONS; BALTIMORE COUNTY DEPARTMENT OF
CORRECTIONS; STATE OF MARYLAND; MARYLAND DIVISION OF
CORRECTIONS; BALTIMORE COUNTY CIRCUIT COURT; UNITED STATES
MARSHAL SERVICE; MARYLAND PAROLE COMMISSION; UNITED STATES
ATTORNEY GENERAL,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-01178-CCB)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keenan Kester Cofield, Appellant Pro Se.    Michael O’Connor
Doyle, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keenan        Kester    Cofield,       while    in    federal       custody,

sought to appeal the district court’s order denying relief on

his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2012) petition in

which he challenged his Maryland state sentence and detainer.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent     “a    substantial      showing        of    the   denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,      537    U.S.   322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Cofield has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument      because    the    facts    and    legal

                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3